Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office action is in response to the amendment filed 4/12/22.  Claims 1-12 have been amended.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ten Kate et al [US 2016/0203692] in view of Kraz et al [U.S. 9,466,194].
For claim 1, the system for monitoring (fall detection system No. 2) taught by Ten Kat includes the following claimed subject matter, as noted, 1) the claimed electronic unit is met by the user device (No. 3) being comprised of 2) the claimed first unit sensor is met by the proximity sensors (No. 14), 3) the claimed second unit sensor is met by the air pressure sensors as well as the accelerometer (No. 4), both being different  from the first unit sensor, 4) the claimed unit microcontroller is met by the processing unit (No. 8) being connected to the plurality of sensors (see Fig. 3) so as to manage the plurality of sensors (Paragraph 65: processing unit 8 receives measurements from the movement sensors 4, 6 and processes the measurements), wherein the microcontroller is comprised of 5) the claimed unit memory means is met by the memory module (No. 12), 6) the claimed sensor control program is read on the specification (Paragraph 67: computer readable code to control operation of the fall detection system) that controls the plurality of sensors according to a predefined profile (Paragraph 62: configuration of the fall detection algorithm, e.g. certain assumptions thresholds, and parameters), 7) the claimed sensor data processing program also read on the specification (Paragraph 67: computer readable code to execute the fall detection algorithm) that executes the algorithm on the data recorded by the sensors, 8) the claimed means for signaling the detection of data representative of an occurrence of a particular event within a volume is met by the audible alarm unit (Paragraph 79), 9), the claimed means for supplying energy is met by the battery or other portable power source (Paragraph 79), 10) the claimed remote management unit is met by the base station (Paragraph 68), 11) the claimed means for exchanging data between the electronic unit and the remote management unit is met by the transmitter/transceiver circuitry (No. 10; Paragraph 66: transmitter or transceiver circuitry 10 can be configured to communicate with a base station), wherein the electronic unit is further comprised of a unit radio transmitter/receiver in communication with the unit microcontroller (see Fig. 3; Paragraph 66: the circuitry 10 may be configured according to any known wireless technology, for example Wi-Fi, Bluetooth, NFC; this covers radio transmission), wherein the remote management unit is comprised of a radio transmitter/receiver, the means for exchanging data being comprised of the unit radio transmitter/receiver and the remote management radio transmitter/receiver (Paragraph 68: measurement data may also be transmitted using transmitter or transceiver circuitry 10 to a remote server or via a base station; Wireless communication requires transceivers at both ends in order to function, see Paragraph 66 regarding “any known wireless technology”), and 12) the claimed means for manual activation of the unit radio transmitter/receiver is met by the personal help button (Paragraph 66: PHB).  The Ten Kate reference does include a user housing (Fig. 5) with an outer face as well as an infrared sensor (Paragraph 73); however, there is no mention of the infrared sensor provided with a lens to form a protuberance on the outer face.
Hazard detection devices with infrared sensors having lenses have been used as seen in the device taught by Kraz.  Kraz teaches a system that also detects hazardous situations within a volume or space that uses radio antenna (Abstract) to transmit and receive data according to protocols.  Another important aspect of the Kraz reference is a button (No. 120) that may be actuated by a user that may also include a lens, such as a Fresnel lens, for use by a sensor such as an infrared (IR) sensor (Col. 6, Lns. 9-15).
According to the Background of the Kraz reference, multiple sensors would be beneficial to detect a variety of hazardous situations; however, close proximity between sensors and additional components can prove problematic due to electrical interference.  These concerns may need to be considered when determining component placement in relation to a circuit board of the device.  The combination lens/button enables two separate functions to be performed using one physical element, thereby saving space in the overall configuration of the detection device.  The Ten Kate reference would benefit from such architecture as a combined lens/button in order to minimize the overall size and space of the detector device, especially if the device of Ten Kate is supposed to be carried by a person.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an infrared sensor with a lens in conjunction with a button in Ten Kate for the purpose of conserving space and therefore reducing the footprint of the sensing device for convenience of carrying and transport.
For claim 2, the Ten Kate reference may use an accelerometer (No. 4).
For claim 3, every sensor ever made has some sort of power consumption level.  And the Ten Kate embodiment only activates the proximity sensor (No. 14) if a potential fall is detected following some processing or measurements of the movement sensors (Paragraph 82).  It is unknown exactly what the Applicant is trying to cover with this claim.
For claim 4, the detection system (No. 2) of Ten Kate may comprise an audible alarm (Paragraph 79).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ten Kate et al in view of Kraz et al as applied to claim 1 above, and further in view of Worthington et al [US 2012/0286949].
 For claim 6, the Ten Kate reference does not include at least one central unit and means for transmitting data between the remote management unit and the central unit.
The system of worker fall detection taught by Worthington teaches a system with similar properties as the Ten Kate reference, including environmental detectors (No. 14) including an accelerometer and position sensor (Paragraph 25).  Also, alarm units can be activated locally at the device (Paragraph 17).  One important aspect of the Worthington reference is using a communication device (No. 30) such as a cell phone or PDA (Paragraph 30) that can communicate with a regional monitoring system (No. 20) in order to receive data indicative of a fall and also provide an alarm (No. 24).
The obvious advantage of having a central monitoring unit is to alert a third party in case a fall occurs where no one else is present to help.  This can quickly detect whether someone that suffered a fall would need help quickly without requiring a person to keep watch over the mentioned user all the time.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a central unit similar to that of Worthington in the system of Ten Kate for the purpose of reducing unnecessary manpower and time of observation by enabling remote observation of a potentially hazardous situation.

Claims 5 and 7-12 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
The previously objected subject matter of the objected claims have been re-written to include the objected subject matter with the previously rejected independent claims, thereby rendering the claims allowable.  A statement regarding allowable subject matter can be found in the Office action filed 1/10/22.

Response to Arguments
Applicant’s Argument:
“Claim 1 now recites the first unit sensor and the second unit sensor of the plurality of sensors, as well as the first unit sensor as an infrared presence sensor. Claim 1 further recites the unit microcontroller and programs of the electronic unit 2 as separate from the remote management unit 4. The division of the data and programs between the electronic unit and the remote management45 unit are not disclosed by the prior art combination. The generic processor in the Ten Kate publication is admitted prior art for detecting with sensors, and the addition of the Kraz patent only adds the button. There is no disclosure of the relationships between the unit microcontroller and programs of the electronic unit as separate from the remote management unit with the first sensor unit being an infrared presence sensor. There is no teaching, suggestion, or motivation for any modification toward the system with the particular first sensor unit and relationships between the electronic unit and remote management unit. Claim 1 is no longer made obvious by the prior art combination. Claim 1 is now in a condition for allowance.”

Applicant's arguments filed 4/12/22 have been fully considered but they are not persuasive.

Response to Applicant’s Argument:
	Firstly, the Ten Kate reference plainly depicts and teaches no less than three separate sensing devices, including the proximity sensor (No. 14), air pressure sensor (No. 6), and accelerometer (No. 4) as seen in Figure 3.  Furthermore, paragraph 73 of Ten Kate recites an alternative embodiment wherein the proximity sensor can include an infrared LED combined with photodiode.
	Also, the Ten Kate reference teaches that the memory module (No. 12) working in conjunction with the processing unit (No. 8) is used to execute the fall detection algorithm and/or otherwise control the operation of the fall detection system (Paragraph 67).  There is no mention of this control or execution being performed by the base station in the reference.  Therefore, this is considered ample disclosure of a separation of the programs of the detection unit (No. 2) from the base station.
	Moreover, the only function found in claim 1 regarding the claimed remote management unit is to exchange data from the electronic unit, and this appears to be performed by the Ten Kate reference (Paragraphs 66 and 68) wherein data can be transmitted between the detection system and the base station.  Therefore, this is considered ample teaching of the claimed invention by the Ten Kate reference.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
5/12/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687